In an action to recover damages for injuries to person and property and to recover incidental damages for medical expenses and loss of services against the owner and operator of a motor vehicle, the appeal is from an order dismissing the complaint on the owner’s motion, for failure to prosecute. The accident herein occurred on May 6, 1955 and action was commenced on January 18, 1957. Issue was joined on May 9, 1957. The record indicates that for a considerable period from October, 1957 to May, 1958 appellants’ attorney was away from his office because of illness. The motion resulting in the order appealed from was returnable on July 16, 1958. Order reversed, without costs, and motion denied. In our opinion, the learned Special Term, under the circumstances here present, improvidently exercised its discretion in granting the motion. Nolan, P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ., concur.